Case 8:19-cr-00016-JVS Document110-4 Filed 12/06/19 Page1lof1 Page ID #:957

=<WeChat YAN Oians [Contact Icon]

Dec 26, 2014 7:21 PM

~~
Ive already talked to CHEN Chao and Dapang! Will be talking Cw
about the houses and equity tomorrow! Today, I will go to the

property to figure out the deposit and the contract terms!

~
Let me know what I should do next! cw

Dec 26, 2014 7:42 PM

ha
Do you want Sister Wong to go straightin?

aw
So how is it going to work?! Partnership?! Stocks?! «

a
Because I don’t want us to be directly involved, need a control panel! «

ae’
After all, this is not legal! «

ise 74 7014 19-40 DAT
